PATTERSON, Judge.
The appellant challenges his judgment and sentence for battery on a law enforcement officer, resisting arrest with violence, and possession of cannabis. He argues that the trial court erred in admitting a videotape made of him while he was in a holding cell after his arrest. We agree. The videotape was not relevant to the charged offenses, it did not contain any incriminatory statements, nor was it proper rebuttal evidence. It failed to prove any fact in issue. See Stano v. State, 473 So.2d 1282 (Fla.1985), cert. denied, 474 U.S. 1093, 106 S.Ct. 869, 88 L.Ed.2d 907 (1986). The tape only showed the appellant in a rage and his refusal to make any statements to the police. Nothing the appellant said in the tape contradicted his testimony at trial. Therefore, the appellant is entitled to a new trial.
Reversed and remanded.
FRANK, C.J., and RYDER, J., concur.